DETAILED ACTION
In response to communications filed 08/27/2021.
Claims 1-4, 6, 8-15 and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Carolina Save (Reg. No. 68,783) on November 19th 2021.

The application has been amended as follows:

IN THE CLAIMS:

Rewrite claims 1 and 12 as the following:

--1. (Amended) An operation method of a first communication node in a communication system supporting Vehicle-to-Everything (V2X) communication, the operation method comprising:
determining at least one frequency band to be used for transmission of semi-persistent scheduling (SPS) traffic between the first communication node and a second communication node among a plurality of frequency bands for the first communication node;
generating user equipment (UE) assistance information including information indicating the at least one frequency band for the SPS traffic; and
transmitting the UE assistance information to a base station supporting the V2X communication using a radio resource between the first communication node and the base station,
wherein the information indicating the at least one frequency band indicates an available frequency band for transmission of the SPS traffic among aggregated frequency bands, the at least one frequency band indicated by the UE assistance information is used for determining one or more frequency bands to which a SPS configuration is applied, and the SPS traffic is transmitted in the one or more frequency bands including the at least one frequency band determined by the first communication node, and
wherein the determining of the at least one frequency band comprises:
	measuring congestion in a first frequency band used for the V2X communication with the second communication node; and 
	determining the at least one frequency band for transmission of the SPS traffic when the congestion in the first frequency band is greater than or equal to a predetermined threshold.--

12. (Amended) An operation method of a base station in a communication system supporting Vehicle-to-Everything (V2X) communication, the operation method comprising:
receiving, from a first communication node, user equipment (UE) assistance information including information indicating frequency bands to be used for transmission of semi-persistent scheduling (SPS) traffic between the first communication node and a second communication node;
determining at least one frequency band to which a SPS configuration is applied among the frequency bands indicated by the UE assistance information; and
transmitting, to the first communication node, a SPS configuration activation message instructing activation of the SPS configuration for the at least one frequency band,
wherein the information indicating the frequency bands for transmission of the SPS traffic indicates an available frequency band for transmission of the SPS traffic among aggregated frequency bands, the UE assistance information is received through a radio resource between the first communication node and the base station, and the SPS traffic is transmitted in the at least frequency band belonging to the frequency bands determined by the first communication node, and
wherein the determining of the at least one frequency band comprises:
	measuring, by the first communication node, congestion in a first frequency band used for the V2X communication with the second communication node; and 
	determining, by the first communication node, the at least one frequency band for transmission of the SPS traffic when the congestion in the first frequency band is greater than or equal to a predetermined threshold.--

In addition to previously canceled claims 7 and 16, cancel claim 5.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention teaches a first communication node determining at least one frequency band for transmission of semi-persistent scheduling (SPS) traffic between the first communication node and second communication supporting Vehicle-to-Everything (V2X) communication.  The first communication node determines a first frequency band to be used for SPS traffic by comparing congestion in the first frequency band to a predetermined threshold.  The first communication node generates user equipment (UE) assistance information including information indicating the at least one frequency band for the SPS traffic and transmits the UE assistance information to a base station using a radio resource between the first communication node and the base station.  SPS traffic is transmitted in the frequency bands determined by the first communication node.  Examiner notes none of the prior arts on record teach or fairly suggest the claimed limitations.  There exists prior art such as Tang (US 2020/0229188 A1) that teaches determining a transmission resource for transmission of SPS traffic between a first terminal device and a second terminal device.  There also exists prior art such as Baghel et al. (US 2018/0049235 A1) that teaches a UE indicating one or more frequency bands of a carrier to be used for scheduling of V2X transmission.  However the prior arts on record alone or in combination fails to teach and/or suggest information indicating the at least one frequency band indicates an available frequency band for transmission of the SPS traffic among aggregated frequency bands in combination with the other limitations as claimed.  
Furthermore, Examiner had performed an updated search and the additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious the claimed invention as a whole disclosed in independent claims 1 and 12 with proper motivation at or before the time it was effectively filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468